 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   JUSTIN ANTONIO ANDERSON,                            Case No.: 18cv1751-JAH (MSB)
12                                     Petitioner,
                                                         REPORT AND RECOMMENDATION
13   v.
                                                         FOR ORDER DENYING PETITION
14   RALPH DIAZ, Secretary, et al.,                      FOR A WRIT OF HABEAS CORPUS
                               Respondents.
15
16
17         Justin Antonio Anderson (hereinafter “Petitioner”) is a state prisoner proceeding pro
18   se with a First Amended Petition for a Writ of Habeas Corpus filed pursuant to 28 U.S.C.
19   § 2254. (ECF No. 3.) Petitioner was convicted in the San Diego County Superior Court
20   of conspiracy to commit first degree murder and assault with a deadly weapon, with a gang
21   enhancement, and sentenced to twenty-five years to life in prison. (Id. at 1-2.) He claims
22   his federal constitutional rights were violated because the evidence is insufficient to prove
23   he entered into an agreement to murder or assault anyone (claim one), and because the
24   corpus delicti of conspiracy was not established, as he was convicted based solely on his
25   own statements of a crime which never occurred (claim two). (Id. at 7-13.) He also alleges
26   in claim one he received ineffective assistance of counsel due to his trial counsel’s failure
27   to move for an acquittal based on insufficient evidence and failure to interview and call as
28   defense witnesses eight fellow gang members and co-conspirators. (Id. at 9-56.)

                                                     1
                                                                                 18cv1751-JAH (MSB)
 1         Respondent has filed an Answer and lodged portions of the state court record. (ECF
 2   Nos. 8-9.) Respondent argues that habeas relief is not available because the state court
 3   adjudication of claim one is neither contrary to, nor involves an unreasonable application
 4   of, clearly established federal law, and claim two is not cognizable on federal habeas
 5   because it rests solely on state law. (ECF No. 8-1 at 12-20.) Respondent contends the
 6   ineffective assistance of counsel claims should not be considered because Petitioner has
 7   failed to exhaust state court remedies, as the claims have not been presented to the state
 8   supreme court, only to the state superior court. (EFC No. 8 at 2-3.)
 9         Petitioner has filed a Traverse. (ECF No. 11.) He argues that because the evidence
10   he entered into an agreement to kill or assault anyone is absent or so weakly circumstantial
11   as to amount to pure speculation, the state court adjudication of claims one and two
12   involves an unreasonable application of clearly established federal law, which requires
13   proof beyond a reasonable doubt of that element of his conspiracy conviction. (Id. at 1-
14   10.) He requests that if the Court finds his ineffective assistance of counsel claims are not
15   exhausted, this action be stayed and his federal petition be held in abeyance while he returns
16   to state court to exhaust state court remedies. (Id. at 10 n.3.)
17         The Court recommends denying habeas relief on claims one and two because the
18   state court adjudication is neither contrary to, nor an unreasonable application of, clearly
19   established federal law, and is not based on an unreasonable determination of the facts.
20   The Court recommends denying the ineffective assistance of counsel claims irrespective
21   of any failure to exhaust state court remedies and without a stay and abeyance on the basis
22   they are plainly meritless.
23                           I.     PROCEDURAL BACKGROUND
24         In a five-count Third Amended Information filed in the San Diego County Superior
25   Court on August 5, 2015, Petitioner was charged with conspiracy to commit first degree
26   murder and assault with a deadly weapon in violation of California Penal Code § 182(a)(1)
27   (count one), two counts of criminal street gang conspiracy in violation of California Penal
28   Code § 182.5 (counts two and four), and two counts of attempted murder in violation of

                                                    2
                                                                                 18cv1751-JAH (MSB)
 1   California Penal Code §§ 187(a) and 664 (counts three and five). (Lodgment No. 1, Clerk’s
 2   Transcript [“CT”] at 478-88.) Nine overt acts were alleged as to count one, consisting of
 3   telephone conversations recorded from a wiretap of Petitioner’s cell phone, and it was
 4   alleged he committed the offense for the benefit of, at the direction of, and in association
 5   with a criminal street gang with the specific intent to promote, further and assist the gang
 6   within the meaning of California Penal Code § 186.22(b)(1). (Id.)
 7         On September 8, 2015, a jury returned a guilty verdict on count one, found the gang
 8   allegation true, and returned not guilty verdicts on the remaining counts. (CT 843-50.) On
 9   October 16, 2015, he was sentenced to twenty-five years to life in prison. (CT 851.)
10         Petitioner appealed, raising claims one and two presented here, but without the
11   ineffective assistance of counsel aspects of claim one. (Lodgment No. 3.) The appellate
12   court affirmed. (Lodgment No. 5, People v. Anderson, No. D069071, slip op. (Cal.App.Ct.
13   Feb. 27, 2017).) On March 27, 2017, he filed a petition for review in the state supreme
14   court raising the same claims, which was summarily denied. (Lodgment Nos. 6-7.)
15         Petitioner constructively filed a habeas petition in the state superior court on
16   January 16, 2018, presenting the ineffective assistance of trial counsel claims raised in
17   claim one here, as well as claims alleging his trial counsel failed to object to the conspiracy
18   jury instructions as misleading and confusing, to file a motion for a new trial, to seek
19   recusal of the trial judge, and to object to the introduction of the telephone calls which were
20   not alleged as overt acts. (ECF No. 9-25.) That petition was denied on March 26, 2018,
21   on the basis that: “Petitioner failed to provide all reasonably available evidence to support
22   his allegations of IAC,” he “was improperly utilizing a Petition for Writ of Habeas Corpus
23   as a ‘second appeal’ challenging the sufficiency of the evidence at trial,” and “was
24   improperly utilizing a Petition for Writ of Habeas Corpus as a ‘substitute appeal’ for issues
25   he could have raised on appeal.” (ECF No. 9-26 at 2.) Petitioner filed a motion for
26   reconsideration with additional documentation which was denied on May 7, 2018, on the
27   basis that he did not show a change in the law or facts, and an appeal of the denial of a
28   habeas petition lies only in the appellate court. (Id. at 3.)

                                                    3
                                                                                  18cv1751-JAH (MSB)
 1                                II.   TRIAL PROCEEDINGS
 2         San Diego Police Detective Eric Morales testified that he works with the violent
 3   crimes task force, which includes Police, Probation, Sheriff and FBI officers, along with
 4   investigators from the office of the San Diego District Attorney, who attempt to identify,
 5   disrupt and dismantle criminal enterprises associated with street gangs. (Lodgment No. 2,
 6   Reporter’s Tr. [“RT”] at 227-29.) Petitioner, a documented member of the Lincoln Park
 7   gang, was a subject of surveillance in 2013, which included a wiretap of his cell phone.
 8   (RT 229-32.) On the evening of April 27, 2013, Detective Morales intercepted a phone
 9   call from Petitioner to fellow Lincoln Park member Glenn Gray in which Petitioner said
10   he was so upset he “could almost cry” because he had spotted a group of Crips gang
11   members hanging out “deep” in Lincoln Park territory. (RT 233-39.) Based on additional
12   calls monitored over the next couple of hours, including calls by Petitioner trying to obtain
13   guns from other Lincoln Park gang members, Detective Morales was concerned something
14   was about to happen. (RT 240.) He notified his supervisor, Sergeant Cruz, who said he
15   would notify other officers and saturate the area with a police presence. (RT 240-41.)
16         Vadasto Cruz, a San Diego Police Sergeant with experience in the street gang unit,
17   testified that he is a supervisor of the FBI-led violent crimes gang task force whose mission
18   is to assist local law enforcement in addressing gang issues. (RT 245-46.) He said there
19   are two main African-American gangs in San Diego, the Crips who are associated with the
20   color blue and call each other “cuz,” and the Bloods who are associated with the color red
21   and call each other “blood.” (RT 378.) Lincoln Park is associated with the Bloods. (RT
22   428.) On the evening of April 27, 2013, Sergeant Cruz was notified by Detective Morales
23   that calls were intercepted indicating Petitioner had observed a large group of Crips in
24   Lincoln Park territory and it appeared he and other gang members were gathering firearms
25   in order to commit a criminal act. (RT 251.) Sergeant Cruz activated the task force’s
26   reactive mechanism, requested a saturation of police presence in the southeastern area of
27   San Diego where Lincoln Park gang members congregate, and responded in an unmarked
28   police car to the 5200 block of Logan Avenue, where most of Petitioner’s intercepted calls

                                                   4
                                                                                 18cv1751-JAH (MSB)
 1   were made. (RT 252-57, 260.) Calls intercepted later that night and early the next morning
 2   indicated Petitioner had become aware of the law enforcement presence, at which point,
 3   about 2:00 or 3:00 a.m., Sergeant Cruz became confident no violent acts were going to take
 4   place and ordered the officers to stand down. (RT 260-61.)
 5         Sergeant Cruz testified that gang members have recently become aware their phones
 6   may be tapped and have resorted to coded terminology for guns and drugs. (RT 259.) Calls
 7   intercepted from Petitioner’s phone were summarized by Sergeant Cruz and played for the
 8   jury while he explained the terminology used. In an 8:25 p.m. call from Petitioner to
 9   Sherbly Gordon, Petitioner asked if he should come to a nightclub and whether the
10   nightclub was conducting pat-downs prior to entering, to which Gordon responded he
11   should not come because there were too many “Babbies” or “Babylon” there, terms used
12   to describe police officers. (RT 266-67.) In a 9:22 p.m. call, Petitioner, whose gang
13   moniker is “J Hawg,” said he had just gone somewhere with his younger brother, Desmond
14   Crisp, a Lincoln Park gang member with the moniker “Lil Hawg,” and they were returning
15   to Lincoln Park territory near the 2500 block of Logan Avenue. (RT 265-68, 271-72.)
16         In a 9:39 p.m. call from Petitioner to Aaron Harvey, a Lincoln Park gang member
17   with the moniker “Lil Struck,” Petitioner is heard laughing and telling Harvey he wants to
18   do something that night like go to a bar rather than “sit up at Grammie’s all night.” (CT
19   528-30.) In a 9:52 p.m. call by Petitioner to Glenn Gray, a Lincoln Park gang member, he
20   told Gray he has just seen “rippers” (changed from “crippers” because Lincoln Park gang
21   members avoid using “c” when possible as it is associated with the Crips), meaning
22   members of the Crips gang, in Lincoln Park territory where Gray has seen them before,
23   that the Crips were “deep,” meaning a significantly large number of them, and that it made
24   him want to cry the same way Gray had wanted to cry on that previous occasion. (RT 269-
25   70, 379, 383-85; CT 537-38.) In a 9:58 p.m. call to Aaron Harvey, a Lincoln Park gang
26   member, Petitioner said “you need to calm me down.” (RT 268-69, 272; CT 542.)
27   Petitioner called Gray again at 10:30 p.m. and said: “I’m trying to go do that right now,”
28   and: “Do you want some of my folks to come get you?”, to which Gray declined. (RT 272-

                                                 5
                                                                              18cv1751-JAH (MSB)
 1   73; CT 544.) Petitioner called Bobby Towers, a Lincoln Park gang member, at 10:36 p.m.,
 2   and asked “where Beef at.” (RT 273; CT 548.)
 3         In the first charged overt act, Petitioner called Darryl Charles, a Lincoln Park gang
 4   member with the moniker “Beef” or “Tiny Beef,” at 10:40 p.m., and asked if he can borrow
 5   “that.” (RT 273-74.) In the second overt act, during the same call, Charles appeared to
 6   immediately understand what Petitioner referred to, said he does not have it, and told
 7   Petitioner he would have to call either “Kal” or “Brim” to obtain the item. (RT 274.) “Kal”
 8   refers to Deon Winters and “Brim” to Alonzo Harvey, both Lincoln Park gang members.
 9   (RT 275.) Petitioner went on to tell Charles that “if I get it you may not want it back,” to
10   which Charles replied: “It’s going to be like that,” and Petitioner said “just know it’s going
11   to be briv if you get it back.” (RT 274-75.) The term “briv” refers to drama, or that
12   something bad was going to happen. (RT 275.) Petitioner then called Deon Winters and
13   Alonzo Harvey, but both calls went unanswered. (RT 275-76.)
14         The third overt act, a phone call at 10:44 p.m., Petitioner called Deon Winters and
15   asked: “Hey, where’s bro’s shit at?”, which at first Winters did not seem to understand, but
16   once Petitioner explains that the “bro” he was referring to is Darryl Charles by using “BF”
17   and “TB” as shortened versions of Charles’ monikers Beef and Tiny Beef, Winters realized
18   what Petitioner was asking for and directed him were to find it in a shed “in my pack.”
19   (RT 275-77; CT 553.) It was at that point Detective Morales called Sergeant Cruz and
20   reported he was concerned something might be about to happen. (RT 277.) In the fourth
21   overt act, Petitioner called Deon Winters at 10:55 p.m., asked if he knew “where Brim be
22   putting the other one at,” to which Winters responded no. (RT 354; CT 555.)
23         In the fifth overt act, Petitioner called Winters again at 11:03 p.m., and Sergeant
24   Cruz said it sounded as if Petitioner told Winters he found the gun in the shed where
25   Winters said it was, but was looking for another one, asked Winters if he knew where
26   Aaron Harvey might have hidden a second gun, and Winters directed Petitioner where to
27   look. (RT 355-57; CT 556-58.) That call was interrupted at 11:06 p.m. by a call (the sixth
28   overt act) from Jawaun Jones, a Lincoln Park gang member with the moniker “Briv” or “J

                                                   6
                                                                                 18cv1751-JAH (MSB)
 1   Briv,” during which Petitioner asked if he can borrow “that,” to which Jones replied
 2   “Peanut” has it. (RT 355-58.) Sergeant Cruz testified it sounded as though Jones initially
 3   thought Petitioner was asking for money during that call, to which Petitioner replied “no,
 4   I don’t want that. I don’t need that,” and Jones immediately said: “Peanut got that.” (RT
 5   355-56; CT 562.) In the seventh overt act, a phone call between Petitioner and Deon
 6   Winters at 11:09 p.m., Petitioner told Winters: “I’m tryna bust a move somewhere,
 7   somewhere else right now,” and that he found the gun where Winters said it would be but
 8   was looking for a second gun. (RT 397-98; CT 565.) The eighth overt act is a phone call
 9   at 11:38 p.m. from Petitioner to Lincoln Park gang member Alonzo Harvey in which
10   Petitioner asked “where you put that at?”, to which, according to Sergeant Cruz, Harvey
11   replied with instructions on where Petitioner should look in the shed for a second gun. (RT
12   400; CT 571.) In that call Harvey asked Petitioner “what you got goin on?”, and he replied
13   “you already know I’m up here with some-, something freaky.” (CT 571.) The ninth and
14   final overt act is a 12:46 a.m. call from Stanley King, a Lincoln Park gang member, to
15   Deon Winters using Petitioner’s phone, in which King said he is stuck at Grammie’s house
16   due to the police being “everywhere.” (RT 404-05; CT 581.) Sergeant Cruz testified that
17   voices are heard in the background while Petitioner is making his calls, and it is clear those
18   voices are from people with Petitioner. (RT 270-71; 354-55.)
19         At about 11:40 or 11:50 p.m., Petitioner’s green Saturn was observed parked in the
20   5200 block of Logan Avenue. (RT 366, 408.) At that point Petitioner began making calls
21   discussing the use of a police scanner, asking a female to drive around the neighborhood
22   to see if she would be stopped by police, which she was, and indicating he and the people
23   he was with were not able to move due to the police presence, saying “we can’t even
24   fucking get the hell away from here,” “we can’t hop, skip and jump and not get in nothing,”
25   and “as soon as we get the first chance to bop, we outta here.” (RT 366-67, 400-11; CT
26   584-97.) Petitioner called Deon Winters the next morning at 10:02 a.m., told him the police
27   did not leave the area until 2:00 or 3:00 a.m., and said “we was gonna leave and go
28   somewhere else” but did not do so because of the police. (CT 598-600.)

                                                   7
                                                                                 18cv1751-JAH (MSB)
 1         A phone call was intercepted at 10:05 a.m. the next morning to Petitioner’s phone
 2   from Deandre Towers, a Lincoln Park gang member in state prison illegally using a cell
 3   phone, discussing gang activity unrelated to the prior evening, which the prosecutor used
 4   as background to show Petitioner was an active gang member and that Christopher
 5   Anderson, one of his two younger brothers, was in custody that night, and therefore when
 6   Petitioner referred to being with his younger brother that night he must have been referring
 7   to Desmond Crisp. (RT 410-28.) The calls were played for the jury and transcripts are in
 8   the record. (RT 369-429; CT 516-626.) The parties stipulated that Stanley King, Aaron
 9   Harvey, Glenn Gray, Bobby Towers, Deandre Towers, Darryl Charles, Alonzo Harvey,
10   Deon Winters, Jawaun Jones, Desmond Crisp and Byresse Taylor were all active Lincoln
11   Park gang members in 2013, and that Lincoln Park is a criminal street gang within the
12   meaning of California law.1 (RT 1360-61.)
13         Tabitha Harmon testified that Petitioner is the father of her child and a Lincoln Park
14   gang member, and they have known each other over seven years and are currently in a
15   relationship. (RT 445-46, 452.) On the evening of April 27, 2013, she was at a house on
16   Logan Avenue with Petitioner, Aaron Harvey and Grammie, and was asked to drive to the
17   store for drinks and cigarettes. (RT 447-50.) She did not recall if it was Petitioner who
18   asked her to drive to the store or if she reported back about specific locations of police
19   vehicles. (RT 451-53.) She was pulled over by the police for no reason but not given a
20   ticket, and said there was a police car on every street that night. (RT 453-54.)
21         Chris Tiller testified that he lived across the street from a house at 5403 Grape Street
22   in April 2013, which could be seen from Euclid Avenue, and the house hosted parties once
23   or twice a month attended by 50 to 75 people each time, mostly African-Americans who
24   often used gang slang such as calling each other “cuz.” (RT 459-64.) A gang detective
25   said Euclid Avenue and 54th Street are both major north-south thoroughfares in Lincoln
26
27   1
        Other than Bobby Towers, Deandre Towers and Alonzo Harvey, all of those men were
     initially charged in this matter, and Crisp, Charles, Gray and King entered guilty pleas and
28
     were sentenced to prison terms prior to Petitioner’s trial. (CT 1-16, 729.)

                                                   8
                                                                                 18cv1751-JAH (MSB)
 1   Park territory. (RT 1213.) Marquis Anderson testified that he held a party on April 27,
 2   2013, at his house on Grape Street near 54th Street, with about 100 people. (RT 471-72.)
 3   Many of the guests were Crips, and some of the people living at the house were Crips. (RT
 4   473-77.) The party was in full swing at 9:00 p.m. and over by midnight. (RT 477.)
 5         Don Holmes, an investigator with the office of the San Diego District Attorney,
 6   testified that he reviewed the location records of Petitioner’s cell phone between 8:10 p.m.
 7   on April 27, 2013, to 1:43 a.m. on April 28, 2013. (RT 485-86.) Petitioner’s phone used
 8   a cell tower near Logan Avenue from 8:10 to 9:05 p.m., indicating it was stationary at that
 9   time, but moved 1.5 miles to the west at 9:10 p.m. before returning to the original tower
10   from 9:15 to 9:26 p.m. (RT 498-503.) The phone began moving north at 9:28 p.m., and
11   was using a cell tower near 54th Street from 9:32 to 9:44 p.m., moving south and east. (RT
12   504-07.) It continued south from 9:52 to 9:57 p.m., and by 10:08 p.m. it was back near
13   Logan Avenue where it remained stationary until the next day. (RT 508-60.) The 9:44 p.m.
14   call is consistent with traveling on 54th Street, and the 9:52 p.m. call is consistent with
15   traveling south on 54th Street toward Euclid Avenue. (RT 561-62.)
16         Other than the testimony of gang experts, the remainder of the prosecution’s case
17   involved the four counts on which Petitioner was acquitted, which included participation
18   in two drive-by shootings, one on July 28, 2013, and one on August 4, 2013. On July 18,
19   2013, a gold 2000 Toyota Camry was stolen, and when it was recovered it had two bullet
20   holes and the windows had been shot out. (RT 582-84.) Alberto Castellanos testified that
21   he stole the Camry on July 18, 2013, and drove it five days before selling it for five hundred
22   dollars to a teenager named Chris. (RT 590-95.)
23         A city bus driver testified that on July 28, 2013, at about 3:00 or 4:00 p.m., he was
24   stopped at the corner of Market and 32nd Streets when a car with two African-American
25   males in a gold Camry pulled up next to the bus; the driver was wearing latex gloves and
26   the other man was crouching down in the back seat with a green bandana over his face.
27   (RT 663-72.) The car made a right turn in front of the bus and proceeded down 32nd Street;
28   the security videotape from the bus showed a green car following a gold Camry with the

                                                   9
                                                                                 18cv1751-JAH (MSB)
 1   first three characters of the license plate matching the stolen Camry. (RT 673-77; 872-73.)
 2   Several eyewitnesses testified that gunshots were fired near the corner of Market and 32nd
 3   Streets, and a brown or gold car which drove by just before the shots were fired sped away
 4   immediately afterwards with an African-American male holding the steering wheel with
 5   one hand and a handgun out the window with the other, and with an African-American
 6   male in the back seat. (RT 621-33, 645-47, 689-762.) Evidence collected at the scene
 7   included .40 caliber and .380 caliber shell casings on the ground, a bullet in a nearby house,
 8   and bullet holes in two parked cars and a child’s play structure. (RT 780-819.) The green
 9   Saturn seen on the surveillance video from the bus was later found parked in front of the
10   house where Petitioner lived with his mother, and was registered to Petitioner’s mother,
11   who identified it as belonging to her. (RT 1023-36.)
12         Don Holmes testified that Petitioner’s cell phone, from about 3:58 p.m. to 4:16 p.m.
13   on July 28, 2013, was connected to a cell tower near 505 32nd Street, and began moving
14   away from that area about 4:24 p.m. (RT 821-39.) John Cisneros, a San Diego Police
15   Officer, responded to the shooting at 505 32nd Street which took place about 4:15 p.m. on
16   July 28, 2013, in West Coast Crips territory. (RT 860-62.) In his experience, solo drive-
17   by shootings are uncommon, and typically involve a hot car which is stolen and a cold car
18   which does not raise flags with the police. (RT 864, 879.) Shots are fired from the hot car,
19   which is then abandoned, with the trailing cold car used for escape. (RT 864-65.)
20         The police were dispatched to 5211 Kalmia Street on a shots fired call at 5:58 p.m.
21   on August 4, 2013. (RT 902-05.) Orlandous Jackett testified that on August 4, 2013, he
22   owned a Camaro painted bright sparkly blue with gold rims and “Bitch Rollin’” painted on
23   the side. (RT 913-15.) There were five bullet holes in his car, but he did not remember
24   how they got there and did not remember telling a detective at the hospital that night that
25   he was driving on 52nd Street when two African-American males with their faces covered
26   drove toward him and fired at him five times. (RT 917-19.) Police officers who were
27   responding to a shots fired call at 5:58 p.m. on August 4, 2013, on Kalmia Street, were
28   diverted to where the victim, Orlandous Jackett, was bleeding from gunshot wounds and

                                                   10
                                                                                 18cv1751-JAH (MSB)
 1   going in and out of consciousness, and where a bright blue Camaro with five bullet holes
 2   was parked at an odd angle nearby. (RT 928-37.)
 3         Guillermo Trejo testified that about 5:30 p.m. on August 4, 2013, he heard gunshots
 4   and saw two cars, a brown or gold sedan and a blue Camaro, and said the shots came from
 5   one car to the other. (RT 952-55.) When interviewed by police that night he said he saw
 6   someone standing outside a gold Camry with his face covered firing at the blue Camaro,
 7   and the man in the Camaro firing back and hitting the back window of the Camry. (RT
 8   965-66.) About 5:45 p.m. that evening two African-American males were seen running
 9   from the gold Camry, which had been shot up. (RT 969-73, 976-81.)
10         Vladimir Nazarov, a San Diego Police Officer, testified that on August 4, 2013, he
11   interviewed gunshot victim Orlandous Jackett, who said he was driving home and was
12   stopped at a stop sign when the passenger of a car coming in the opposite direction got out
13   and fired five or six shots at him. (RT 989-94.) A gang detective testified that Jackett is a
14   documented member of the Neighborhood Crips, his distinctive blue car was readily
15   identifiable to people in the area as a car driven by a Neighborhood Crip, and driving a
16   bright blue car in rival gang territory is a sign of disrespect. (RT 1000-11, 1216.) Don
17   Holmes was recalled and testified that on August 4, 2013, Petitioner’s phone used cell
18   towers in the general area of the shooting when it occurred. (RT 1177-90.)
19         Three WIN 9 millimeter Luger and three .40 caliber bullet casings were found at the
20   scene of the August 4, 2013 shooting, and three WIN 9 millimeter Luger casings were
21   found inside the Camry. (RT 1041-55, 1066-69.) Petitioner’s fingerprints were not found
22   in the Camry. (RT 1095-1104.) Desmond Crisp was a major contributor to DNA found in
23   the interior of the Camry, and DNA from Orlandous Jackett was found in the blood stain
24   in the Camaro. (RT 1111-16.)
25         Officer Cisneros was recalled to testify that Byreese Taylor, a Lincoln Park gang
26   member, was shot at but not hit while walking home from work on August 27, 2013. (RT
27   1154.) He called Petitioner to tell him about it and a recording of the call was played for
28   the jury in which Taylor said it is time for a retaliatory shooting, to which Petitioner replied:

                                                    11
                                                                                    18cv1751-JAH (MSB)
 1   “It’s been that time,” and “I’ve been tryin’ to get my car so I could do my part.” (RT 1154-
 2   65; CT 625.) The .40 caliber casings recovered at the two drive-by shootings were fired
 3   from the same gun, and the bullets collected from the Camry and Camaro were fired from
 4   the same nine millimeter gun. (RT 1360.) The People rested. (RT 1363.)
 5         Dwayne Harvey testified that he grew up in Southeast San Diego, was aware of gang
 6   activity in the area, and allowed neighborhood children to play in the backyard of his
 7   mother-in-law’s house at 5221 Logan Avenue. (RT 1477-81.) He did not believe his sons
 8   and Petitioner are gang members, but is aware they are documented as gang members by
 9   the police, and said he never saw his sons or Petitioner with a gun. (RT 1483-96.)
10   Petitioner’s mother testified that she owned a green Saturn and a green Lexus and allowed
11   all her children to drive them. (RT 1524, 1527.) Petitioner has 46 Facebook friends who
12   are gang members, and he posted a picture of himself at the graveside of one of four Lincoln
13   Park members known to have been shot and killed in the last few years. (RT 1608-14.)
14         Reginald Washington testified that he is a former Skyline Eastside gang member
15   who served a prison term for a gang shooting and currently works with Project Aware,
16   which he created in prison, helping young men avoid gang involvement. (RT 1623-42.)
17   He said it was not plausible for a gang member to hang on to a car used in a shooting. (RT
18   1651-52.) He opined that Petitioner’s reference to “that” in his phone calls likely means
19   obtaining a weapon for protection or to commit a crime. (RT 1649.) He said that only one
20   of the ten criteria used by police to document gang members involves violence or criminal
21   activity, and it is possible to be documented and not a gang member. (RT 1647-48, 1661-
22   62.) The parties stipulated that Orlandous Jackett had gunshot residue on his person, and
23   that ten San Diego Police officers would testify they conducted traffic stops of Petitioner
24   in 2012-13, four times while he was driving a green Lexus and six times while he was in a
25   green Saturn, and during several stops he admitted he was a member of the Lincoln Park
26   gang. (RT 1697-1700.) The defense rested.
27         The prosecution provided rebuttal evidence that the house at 5221 Logan Avenue is
28   owned by Kyle Winters’ mother and is a hangout for Lincoln Park gang members, that

                                                  12
                                                                                18cv1751-JAH (MSB)
 1   Kyle Winters is the father of Deon Winters, and both are Lincoln Park gang members. (RT
 2   754, 1539, 1704-05.) The prosecutor represented outside the presence of the jury that Kyle
 3   Winters’ mother is called “Grammie” and her house is referred to as “Grammie’s house.”
 4   (RT 754, 1539.) Police responded to the house on March 26, 2009, based on a complaint
 5   that a woman’s daughter was being held there against her will, entered the house and found
 6   the girl, as well as cocaine, rifles and gang paraphernalia, and arrested Alonzo Harvey and
 7   Deon Winters. (RT 1706-10.)
 8         After deliberating a day and a half, the jury found Petitioner guilty on count one,
 9   conspiracy to commit first degree murder and assault with a deadly weapon based on the
10   events of April 27, 2013. (CT 479, 838-44.) They returned a true finding on the allegation
11   that he committed count one for the benefit of, at the direction or, or in association with a
12   criminal street gang, with the specific intent to promote, further or assist in criminal
13   conduct by gang members. (CT 843-44.) The jury found him not guilty of criminal street
14   gang conspiracy and attempted murder for the July 28, 2013 shooting as charged in counts
15   two and three, and not guilty of criminal street gang conspiracy and attempted murder for
16   the August 4, 2013 shooting as charged in counts four and five. (CT 480-88, 845-50.) He
17   was sentenced to twenty-five years to life in state prison. (CT 851.)
18                                      III.   DISCUSSION
19         Petitioner claims his rights under the Fifth, Sixth and Fourteenth Amendments to the
20   United States Constitution were violated because there is insufficient evidence from which
21   a jury could reasonably infer he entered into an agreement with anyone to kill or assault
22   rival gang members (claim one), and because the elements of conspiracy were established
23   only by his own statements in violation of California’s corpus delicti rule (claim two).
24   (ECF No. 3 at 7-13.) In claim one, he alleges a violation of his federal constitutional right
25   to the effective assistance of counsel due to his trial counsel’s failure to seek acquittal on
26   the basis of insufficient evidence, and failure to interview and call as defense witnesses
27   Stanley King, Desmond Crisp, Jawaun Jones, Glenn Gray, Alonzo Harvey, Deon Winters,
28   Darryl Charles and Aaron Harvey. (Id. at 9.)

                                                   13
                                                                                 18cv1751-JAH (MSB)
 1         Respondent answers that the state court adjudication of claim one is neither contrary
 2   to, nor involves an unreasonable application of, clearly established federal law which
 3   requires that every element of an offense to be proven beyond a reasonable doubt, because
 4   sufficient evidence was presented for the jury to draw a reasonable inference Petitioner
 5   entered an agreement with one or more of his fellow gang members to conduct a drive-by
 6   shooting at the Crips’ party. (ECF No. 8-1 at 12-17.) Respondent contends claim two does
 7   not present a claim cognizable on federal habeas because it relies only on state law, and
 8   the ineffective assistance of counsel claims are unexhausted and cursory. (Id. at 17-20.)
 9         Petitioner replies that because the evidence that he entered into an agreement to kill
10   or assault someone is nonexistent, or so weakly circumstantial as to amount to speculation,
11   the state court adjudication of claims one and two involves an unreasonable application of
12   clearly established federal law. (ECF No. 11 at 1-10.) He requests that if the Court finds
13   his ineffective assistance of counsel claims are not exhausted, this action be stayed and his
14   federal petition held in abeyance while he exhausts state court remedies. (Id. at 10 n.3.)
15                A.     Standard of Review
16         In order to obtain federal habeas relief with respect to a claim adjudicated on the
17   merits in state court, a federal habeas petitioner must demonstrate that the state court
18   adjudication of the claim: “(1) resulted in a decision that was contrary to, or involved an
19   unreasonable application of, clearly established Federal law, as determined by the Supreme
20   Court of the United States; or (2) resulted in a decision that was based on an unreasonable
21   determination of the facts in light of the evidence presented in the State court proceeding.”
22   28 U.S.C. § 2254(d). Satisfying § 2254(d) is a threshold requirement, and even if it is
23   satisfied, or does not apply, a petitioner must still show a federal constitutional violation
24   occurred in order to obtain relief. Fry v. Pliler, 551 U.S. 112, 119-22 (2007); Frantz v.
25   Hazey, 533 F.3d 724, 735-36 (9th Cir. 2008) (en banc).
26         A state court’s decision may be “contrary to” clearly established Supreme Court
27   precedent (1) “if the state court applies a rule that contradicts the governing law set forth
28   in [the Court’s] cases” or (2) “if the state court confronts a set of facts that are materially

                                                   14
                                                                                  18cv1751-JAH (MSB)
 1   indistinguishable from a decision of [the] Court and nevertheless arrives at a result different
 2   from [the Court’s] precedent.” Williams v. Taylor, 529 U.S. 362, 405-06 (2000). A state
 3   court decision may involve an “unreasonable application” of clearly established federal
 4   law, “if the state court identifies the correct governing legal rule from this Court’s cases
 5   but unreasonably applies it to the facts of the particular state prisoner’s case.” Id. at 407.
 6   Relief under the “unreasonable application” clause of § 2254(d) is available “if, and only
 7   if, it is so obvious that a clearly established rule applies to a given set of facts that there
 8   could be no ‘fairminded disagreement’ on the question.” White v. Woodall, 572 U.S. 415,
 9   427 (2014) (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). In order to satisfy
10   § 2254(d)(2), a petitioner must show that the factual findings upon which the state court’s
11   adjudication of his claims rest are objectively unreasonable. Miller-El v. Cockrell, 537
12   U.S. 322, 340 (2003).
13         B.     Claim One
14         Petitioner alleges in claim one that his Fourteenth Amendment right to due process
15   was violated because there is insufficient evidence to support his conviction. (ECF No. 3
16   at 7-9.) He argues there was no evidence he entered into an agreement with anyone to
17   murder or assault anyone, and in fact the opposite occurred, as everyone he allegedly
18   attempted to enlist to join him in a drive-by shooting at the Crips’ party refused to become
19   involved, and although circumstantial evidence can establish the agreement element of
20   conspiracy, there comes a point where, like here, the evidence is so slight it amounts to
21   mere speculation. (Id. at 9-10; ECF No. 11 at 1-10.)
22         Respondent answers that the state court denial, on the basis that sufficient evidence
23   was presented to allow the jury to draw a reasonable inference Petitioner entered into an
24   agreement with one of his fellow gang members to do a drive-by shooting at the Crips’
25   party, is neither contrary to, nor involves an unreasonable application of, clearly established
26   federal law. (ECF No. 37-1 at 11-12.)
27         Petitioner presented this claim to the state supreme court in his petition for review.
28   (Lodgment No. 6.) That petition was denied with an order which stated: “The petition for

                                                   15
                                                                                  18cv1751-JAH (MSB)
 1   review is denied.” (Lodgment No. 7.) The same claim was presented to the state appellate
 2   court on direct appeal and denied in a written opinion. (Lodgment Nos. 3, 5.)
 3         There is a presumption that “[w]here there has been one reasoned state judgment
 4   rejecting a federal claim, later unexplained orders upholding that judgment or rejecting the
 5   same claim rest upon the same ground.” Ylst v. Nunnemaker, 501 U.S. 797, 803-06 (1991).
 6   The Court will look through the silent denial by the state supreme court to the last reasoned
 7   state court opinion addressing the claim, the appellate court opinion, which states:
 8               Anderson argues there is no evidence to show he entered into an
           agreement with another person to commit first degree murder. He states a
 9
           reasonable inference may not be based on suspicion alone, or on imagination,
10         speculation, supposition, surmise, conjecture, or guess work, but must be
           drawn from the evidence. Anderson contends the People’s argument is based
11
           on pure speculation.
12
                  The People assert circumstantial evidence clearly shows Anderson
13
           agreed with fellow gang members to shoot Crip gang members. The People
14         argue the fact Anderson was looking for two guns shows he had agreed with
           at least one other person to attack the Crip gang members.
15
16                      Applicable Legal Principles and Standard of Review
17
                  “Pursuant to section 182, subdivision (a)(1), the crime of conspiracy, a
18         crime distinct from its target offense, occurs when two or more persons have
           the specific intent to agree to commit ‘any crime’ (italics added), as well as
19
           the specific intent to commit the elements of the target crime and one or more
20         of the parties commits an overt act in furtherance of the agreement. The act
           of one conspirator is the act of all. Each is responsible for everything done by
21
           his coconspirators, including those things that follow as the probable and
22         natural consequence of the execution of the conspiracy.” (People v. Zacarias
           (2007) 157 Cal.App.4th 652, 657 (Zacarias).)
23
24                “Conspiracy is an inchoate crime. It does not require the commission
           of the target offense. Because it is an inchoate crime, conspiracy fixes the
25
           point of legal intervention at the time of the agreement to commit a crime.”
26         (Zacarias, supra, 157 Cal.App.4th at p. 657.)
27
                 Murder is the unlawful killing of a human being with malice
28         aforethought. (§ 187.) “A killing with express malice formed willfully,

                                                  16
                                                                                 18cv1751-JAH (MSB)
 1   deliberately, and with premeditation constitutes first degree murder.” (People
     v. Beltran (2013) 56 Cal.4th 935, 942.) “Generally, the intent to unlawfully
 2
     kill constitutes malice.” (People v. Breverman (1998) 19 Cal.4th 142, 153.)
 3   “Such malice may be express or implied. It is express when there is
     manifested a deliberate intention unlawfully to take away the life of a fellow
 4
     creature. It is implied, when no considerable provocation appears, or when
 5   the circumstances attending the killing show an abandoned and malignant
     heart.” (§ 188.) “(A)ny murder which is perpetrated by means of discharging
 6
     a firearm from a motor vehicle, intentionally at another person outside of the
 7   vehicle with the intent to inflict death, is murder of the first degree.” (People
     v. Swain (1996) 12 Cal.4th 593, 601; § 189.)
 8
 9         Assault is “‘any wrongful act committed by means of physical force
     against the person of another.’” (People v. Golde (2008) 163 Cal.App.4th
10
     101, 108.)
11
            “In addressing a challenge to the sufficiency of the evidence supporting
12
     a conviction, the reviewing court must examine the whole record in the light
13   most favorable to the judgment to determine whether it discloses substantial
     evidence—evidence that is reasonable, credible and of solid value—such that
14
     a reasonable trier of fact could find the defendant guilty beyond a reasonable
15   doubt. (Citation.) The appellate court presumes in support of the judgment
     the existence of every fact the trier could reasonably deduce from the
16
     evidence.” (People v. Kraft (2000) 23 Cal.4th 978, 1053 (Kraft).) The
17   conclusions of the trier of fact can be supported by circumstantial evidence as
     well as by direct evidence. (In re Nathaniel C. (1991) 228 Cal.App.3d 990,
18
     996.)
19
       Substantial Evidence Supports Anderson’s Conviction for Conspiracy to
20
                 Commit Murder and Assault with a Deadly Weapon
21
            Anderson acknowledges the record shows he was upset at having seen
22
     rival gang members at the Grape Street party. He also concedes he tried to
23   locate two guns, which constitute overt acts. Anderson asserts there is no
     evidence that would allow the jury to reasonably infer he ever entered into an
24
     agreement with another person to kill rival gang members. He argues he may
25   have been trying to locate two guns before approaching any fellow gang
     members to kill rival gang members. We are not persuaded by this argument.
26
27          Under the substantial evidence standard of review, we examine the
     entire record in the light most favorable to the judgment. (Kraft, supra, 23
28
     Cal.4th at p. 1053.) We therefore must reject Anderson’s hypothetical

                                            17
                                                                           18cv1751-JAH (MSB)
 1   scenario. The record supports the reasonable inference Anderson entered into
     an agreement with other gang members to shoot rival gang members before
 2
     attempting to locate two guns.
 3
            Police officers listening to Anderson’s telephone calls testified there
 4
     were voices in the background on Anderson’s side discussing the large
 5   number of Crips at the party. This indicates the persons who were with
     Anderson also reacted to the presence of the Crips. In his first telephone call
 6
     after seeing the Crips, Anderson reminded Gray how he had felt when he saw
 7   the Crips at the Grape Street house on another occasion. Approximately 10
     minutes later, Gray asked Anderson “what’s brackin?” [Footnote: Bloods
 8
     substitute the letter “b” for the letter “c.” Gray was asking Anderson “What’s
 9   cracking””] Anderson replied, “Tryna go do that,” and offered to send “my
     folks” to “come get you.” These remarks permits the reasonable inference
10
     Anderson had formed the intent to shoot Crips and his “folks” were willing to
11   assist him by picking up Gray to help in the attack.
12
           Anderson telephoned Lincoln Park gang members in an effort to locate
13   guns. Anderson told a gang member he might not want the gun back because
     Anderson intended to use it for some drama. A homicide detective testified
14
     there was a history of retaliatory incidents between the Bloods and the Crips
15   and a shooting could result from a happenstance meeting for no reason.
16
            Anderson told a gang member he needed a gun because “blood a nigga,
17   nigga is trying to go do something real quick.” Anderson told another gang
     member some people were not answering their phones and he was trying to
18
     “bust a move somewhere, somewhere else right now.” He told Gray he was
19   “trying to bust a move away from here.” Anderson continued to look for guns.
     After he located one gun, he continued to look for a second gun. The trier of
20
     fact could reasonably infer there was a second person involved in Anderson’s
21   plan to attack the Crips. The record shows that Anderson stopped looking for
     a second gun after a gang member told him where his gun was. Anderson
22
     then contacted unidentified persons several times to ascertain the location and
23   strength of the police presence. Anderson told a gang member “as soon as we
     get the first chance to bop, we outa here.” In view of the evidence showing
24
     he had obtained two guns, Anderson’s use of the term “we” indicates he did
25   not intend to act alone.
26
           The substantial evidence standard of review is the same in cases in
27   which the prosecution relies mainly on circumstantial evidence. (People v.
     Story (2009) 45 Cal.4th 1282, 1296.) We do not reweigh the evidence but
28
     review whether the reasonable inferences that could be derived from such

                                           18
                                                                         18cv1751-JAH (MSB)
 1         evidence support the conclusions of the trier of fact. (People v. Ochoa (1993)
           6 Cal.4th 1199, 1206.) Here, the record shows that other people with
 2
           Anderson saw the Crips at the Grape Street house, Anderson made concerted
 3         efforts to locate two guns, he used the plural pronoun “we” in describing the
           plan to leave at the first opportunity, Anderson was an active member in the
 4
           Lincoln Park gang and had ongoing contact with other gang members. In
 5         addition, the record shows the Bloods and Crips in southeast San Diego had a
           history, and current practice, of gang retaliation and drive-by shootings. We
 6
           conclude there is substantial evidence from which the jury could reasonably
 7         conclude that Anderson entered into an agreement with other persons to shoot
           the Crips who were at the birthday party at the Grape Street house.
 8
 9   (Lodgment No. 5, People v. Anderson, No. D069071, slip op. at 7-12.)
10         The Due Process Clause of the Fourteenth Amendment “protects the accused against
11   conviction except upon proof beyond a reasonable doubt of every fact necessary to
12   constitute the crime with which he is charged.” In re Winship, 397 U.S. 358, 364 (1970).
13   That clause is violated, and an applicant is entitled to federal habeas corpus relief, “if it is
14   found that upon the record evidence adduced at the trial no rational trier of fact could have
15   found proof of guilt beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 324
16   (1979). The standards of 28 U.S.C. § 2254(d) require an additional layer of deference in
17   applying the Jackson standard, and this Court “must ask whether the decision of the
18   California Court of Appeal reflected an ‘unreasonable application of’ Jackson and Winship
19   to the facts of this case.” Juan H. v. Allen, 408 F.3d 1262, 1274 (9th Cir. 2005) (quoting
20   28 U.S.C. § 2254(d)(1)). Federal habeas relief functions as a “guard against extreme
21   malfunctions in the state criminal justice systems,” not as a means of error correction.
22   Richter, 562 U.S. at 103 (quoting Jackson, 443 U.S. at 332 n.5).
23         “A conviction for conspiracy [under California law] requires proof of four elements:
24   (1) an agreement between two or more people, (2) who have the specific intent to agree or
25   conspire to commit an offense, (3) the specific intent to commit that offense, and (4) an
26   overt act committed by one or more of the parties to the agreement for the purpose of
27   carrying out the object of the conspiracy.” People v. Vu, 143 Cal.App.4th 1009, 1024
28   (2006). The trial evidence showed that: (1) Petitioner and his brother Desmond Crisp, both

                                                    19
                                                                                   18cv1751-JAH (MSB)
 1   Lincoln Park gang members, drove past a party attended by numerous Crips in Lincoln
 2   Park territory, which upset Petitioner so much he wanted to cry; (2) he then called fellow
 3   gang member Gray, told him there were numerous Crips in their territory which made him
 4   want to cry the same way a previous similar event at the same spot had made Gray want to
 5   cry, and asked if he wanted to come out; (3) Petitioner then called fellow gang members
 6   Charles, Winters, Jones and Harvey who helped him acquire a gun and assisted him in
 7   attempting to locate another, and Petitioner told Harvey and Winters he was trying to do
 8   something; (4) voices of people with Petitioner are heard in the background during those
 9   calls, including correcting him regarding the number of Crips at the party; (5) it is
10   uncommon for drive-by shootings by gang members to be conducted alone, and they
11   usually involve a driver and a shooter in one car and a driver of a second escape car; (6) the
12   Crips and Lincoln Park gangs have a history of opportunistic retaliatory shootings;
13   (7) Petitioner agreed with a fellow gang member that it is past time for a retaliatory gang
14   shooting; (8) he enlisted the help of a female friend to drive around the neighborhood that
15   night to determine if the increased police presence meant he could not leave the
16   neighborhood without being pulled over by the police; (9) during that evening he said “we
17   can’t even fucking get the hell away from here,” “we can’t hop, skip and jump and not get
18   in nothing,” and “as soon as we get the first chance to bop, we outta here,”; and (10) the
19   next morning he said “we was gonna leave and go somewhere else,” but were prevented
20   from doing so by the police presence in his neighborhood that night. The jury could draw
21   a reasonable inference from the evidence that Petitioner expressly or tacitly reached an
22   agreement with one or more of his fellow gang members to conduct a drive-by shooting at
23   the Crips party with the specific intent to assault the partygoers with a firearm and attempt
24   to murder them, and the only reason they did not do so was because Petitioner confirmed
25   with the help of a friend they could not leave the neighborhood without being stopped by
26   the police.
27         Petitioner argues that the agreement element of conspiracy was not proven beyond
28   a reasonable doubt because there was no evidence anyone agreed to come out that night

                                                   20
                                                                                 18cv1751-JAH (MSB)
 1   and go with him on a shooting. (ECF No. 3 at 8-9.) “To prove an agreement, it is not
 2   necessary to establish the parties met and expressly agreed; rather, ‘a criminal conspiracy
 3   may be shown by direct or circumstantial evidence that the parties positively or tacitly
 4   came to a mutual understanding to accomplish the act and unlawful design.’” Vu, 143
 5   Cal.App.4th at 1025 (quoting People v. Brown, 272 Cal.App.2d 623, 628 (1969)).
 6   “Because there rarely is direct evidence of a defendant’s intent, ‘(s)uch intent must usually
 7   be derived from all the circumstances of the attempt, including the defendant’s actions.’”
 8   Id. (quoting People v. Chinchilla, 52 Cal.App.4th 683, 690 (1997)).
 9         Petitioner argues the evidence shows he had difficulty enlisting anyone to do
10   anything that evening, and the only person he mentioned Crips to on any of the phone calls,
11   Gray, declined the invitation to have “some of my folks to come get you.” (CT 543.) He
12   points out he asked Charles at 10:40 p.m. if he was going to come hang out, and Charles
13   said “fuck that.” (CT 548.) But Charles told Petitioner he was in bed, and it is unclear
14   whether Charles knew what was happening at that point, as it is only after Charles declined
15   to go out that Petitioner asked to borrow a gun. (Id.) Petitioner made several unanswered
16   calls from 10:44 to 11:38 p.m., looking for a second gun and complaining no one was
17   answering his calls, and argues he never explicitly asked anyone to come with him
18   anywhere. He points out that Detective Morales and Sergeant Cruz both testified that
19   during the intercepted calls they never heard him say what he planned to do with the gun,
20   or heard him enter an agreement to do something with the gun. (ECF No. 3 at 11.) Thus,
21   he argues, even if fellow gang members were assisting him in obtaining guns, the
22   circumstantial evidence that he entered into an agreement with one of them to join him in
23   a drive-by shooting at the party relies on pure speculation that an agreement was formed
24   with one of the persons heard in the background while he was making the calls.
25         The Court must accept the state court’s finding that circumstantial evidence by itself
26   is sufficient under state law to establish Petitioner entered into an agreement with one or
27   more of his fellow gang members to go on a drive-by shooting at the Crips’ party. See
28   Jackson, 443 U.S. at 324 n.16 (holding that federal habeas courts must analyze Jackson

                                                  21
                                                                                 18cv1751-JAH (MSB)
 1   claims “with explicit reference to the substantive elements of the criminal offense as
 2   defined by state law.”); Aponte v. Gomez, 993 F.2d 705, 707 (9th Cir. 1993) (Federal
 3   habeas courts “are bound by a state court’s construction of its own penal statutes.”); Estelle
 4   v. McGuire, 502 U.S. 62, 67-68 (1991) (“[I]t is not the province of a federal habeas court
 5   to reexamine state-court determinations on state-law questions.”) The Court must respect
 6   the province of the jury to determine the credibility of witnesses, resolve evidentiary
 7   conflicts, and draw reasonable inferences from proven facts by assuming the jury resolved
 8   all conflicts in a manner that supports the verdict. Jackson, 443 U.S. at 319.
 9         The jury could have drawn a reasonable inference that the people who helped
10   Petitioner locate firearms that evening, and the people who were with him while he was
11   locating firearms, knew he was going to use them in a drive-by shooting at the Crips’ party.
12   In addition to Petitioner’s numerous references to “we” that night, Sergeant Cruz testified
13   that it is clear that the people whose voices are heard in the background while Petitioner
14   was making those calls are with Petitioner. (RT 270-71.) When Petitioner initially called
15   Gray and told him about the Crips gathered at the party, voices in the background with
16   Petitioner are heard correcting him, saying “way more than that” after Petitioner describes
17   the number of Crips, after which Petitioner reemphasizes that there are a large number of
18   Crips at the party. (RT 269-70, 383-84.) The voices of people with Petitioner can also be
19   heard in his call to Winters asking where the other gun could be found. (RT 354.) Thus,
20   Petitioner was with other people when describing how many Crips were at the party and
21   how upset he was about seeing a large gathering of Crips on Lincoln Park territory, as well
22   as when he acquired one gun and was looking for a second one. He said “we” when asking
23   to borrow a gun, when referring to when he was going to leave after acquiring the firearms,
24   and the next morning when stating he did not leave the neighborhood due to the police
25   presence. In light of that evidence, in particular his repeated use of “we,” as well as
26   evidence that Petitioner believed the time was right for a retaliatory shooting, that it is
27   unusual for drive-by shootings by gang members to be conducted alone, that Petitioner was
28   looking for another gun after having acquired one, that the Crips and Lincoln Park gangs

                                                   22
                                                                                 18cv1751-JAH (MSB)
 1   have a history of opportunistic retaliatory shootings, and Petitioner’s enlistment of a friend
 2   to test to see if the police presence would prevent him from leaving the neighborhood
 3   without being pulled over, a reasonable inference could be drawn that Petitioner explicitly
 4   or tacitly entered into an agreement with one or more of the people he was with, or one or
 5   more of the people who were assisting him to locate firearms, to attempt to assault and
 6   murder people by conducting a drive-by shooting at the Crips party. See Vu, 143
 7   Cal.App.4th at 1025 (“[A] criminal conspiracy may be shown by direct or circumstantial
 8   evidence that the parties positively or tacitly came to a mutual understanding to accomplish
 9   the act and unlawful design.”); Jackson, 443 U.S. at 324 n.16 (holding that federal habeas
10   courts must analyze Jackson claims “with explicit reference to the substantive elements of
11   the criminal offense as defined by state law.”).
12         Even if Petitioner is correct that a reasonable inference could be drawn from the
13   evidence that he failed to find someone to go with him on a drive-by shooting, that alone
14   is not sufficient to demonstrate it was unreasonable for the state court to conclude the jury
15   could have drawn an inference that he entered such an agreement. See Cavazos v. Smith,
16   565 U.S. 1, 7 (2011) (holding that Jackson “unambiguously instructs that a reviewing court
17   ‘faced with a record of historical facts that supports conflicting inferences must presume –
18   even if it does not affirmatively appear in the record – that the trier of fact resolved any
19   such conflicts in favor of the prosecution, and must defer to that resolution.’”) (quoting
20   Jackson, 443 U.S. at 326); Coleman v. Johnson, 566 U.S. 650, 656 (2012) (“The jury in
21   this case was convinced, and the only question under Jackson is whether that finding was
22   so insupportable as to fall below the threshold of bare rationality.”).
23         Accordingly, in light of the additional layer of deference this Court must give in
24   applying the Jackson standard, as well as the Supreme Court’s admonition that federal
25   habeas relief functions as a “guard against extreme malfunctions in the state criminal
26   justice systems,” Richter, 562 U.S. at 103(quoting Jackson, 443 U.S. at 332 n.5), it is clear
27   that the state court state court adjudication does not reflect “an ‘unreasonable application
28   of’ Jackson and Winship to the facts of this case.” Juan H, 408 F.3d at 1274. In addition,

                                                   23
                                                                                 18cv1751-JAH (MSB)
 1   there is no basis to find that the factual findings upon which the state court’s adjudication
 2   of this claim rest are objectively unreasonable. Miller-El, 537 U.S. at 340. The Court
 3   therefore recommends that habeas relief be denied as to claim one.
 4         C.      Claim Two
 5         Petitioner alleges in claim two that the prosecution did not prove the elements of
 6   conspiracy independent of his own statements in violation of the California’s corpus delicti
 7   rule. (ECF No. 3 at 10-13.) Respondent answers that this claim is not cognizable on federal
 8   habeas as it presents only a question of state law. (ECF No. 8-1 at 17-20.)
 9         Petitioner presented this claim to the state supreme court in a petition for review,
10   which was summarily denied without a statement of reasoning, and to the appellate court,
11   which denied it in a written opinion. (Lodgment Nos. 3, 5-7.) The last reasoned state court
12   opinion addressing the claim is the appellate court opinion, which states:
13                Anderson contends the People did not present any evidence of
           conspiracy other than his own statements. He argues this violates the corpus
14
           delicti rule, which requires the prosecutor to make a prima facie showing he
15         entered into an agreement with another person to commit first degree murder
           by evidence other than defendant’s own statements, and requires reversal.
16
17                The People contend the purpose of the corpus delicti rule is to assure
           that a defendant has not confessed to a crime that was not committed. The
18
           People argue the corpus delicti rule has little application to this case because
19         Anderson’s statements were not a confession but instead were part of the
           crime of conspiracy. Conspiracy requires both an agreement and overt acts in
20
           furtherance of the agreement. The People assert the record contains enough
21         evidence, independent of Anderson’s statements, to show the conspiracy.
22
                                    Additional Factual Background
23
                   At the People’s request, without objection, the trial court instructed the
24
           jury:
25
                          “The defendant may not be convicted of any crime based
26
                   on his out-of-court statements alone. You may rely on the
27                 defendant’s out-of-court statements to convict him only if you
                   first conclude that other evidence shows that the charged crime
28
                   was committed.

                                                   24
                                                                                  18cv1751-JAH (MSB)
 1              “That other evidence may be slight and need only be
           enough to support a reasonable inference that a crime was
 2
           committed.[”]
 3
                 “The requirement of other evidence cannot be proved by
 4
           statements made before or after a crime, but can be proved by
 5         statements made during the crime.[”]
 6
                  “This requirement of other evidence does not apply to
 7         proving the identity of the person who committed the crime. If
           other evidence shows that the charged crime was committed, the
 8
           identity of the person who committed it may be proved by the
 9         defendant’s statements alone.[”]
10
                 “You may not convict the defendant unless the People
11         have proved his guilt beyond a reasonable doubt.” (CALCRIM
           No. 359.)
12
13                      Applicable Law and Standard of Review
14
            “To convict an accused of a criminal offense, the prosecution must
15   prove that (1) a crime actually occurred, and (2) the accused was the
     perpetrator. Though no statute or constitutional principle requires it,
16
     California, like most American jurisdictions, has historically adhered to the
17   rule that the first of these components-the corpus delicti or body of the crime-
     cannot be proved by exclusive reliance on the defendant’s extrajudicial
18
     statements.” (People v. Alvarez (2002) 27 Cal.4th 1161, 1164–1165
19   (Alvarez).) “On appeal, a defendant may make a direct claim that there was
     insufficient evidence, aside from his statements, of the corpus delicti.” (Id. at
20
     p. 1165.)
21
            “In California, it has traditionally been held, the prosecution cannot
22
     satisfy this burden by relying exclusively upon the extrajudicial statements,
23   confessions, or admissions of the defendant. (Citations.) . . . (¶) This rule is
     intended to ensure that one will not be falsely convicted, by his or her untested
24
     words alone, of a crime that never happened.” (Alvarez, supra, 27 Cal.4th at
25   pp. 1168–1169.) “(A)s historically applied, the rule requires corroboration of
     the defendant’s extrajudicial utterances insofar as they indicate a crime was
26
     committed, and forces the People to supply, as part of their burden of proof in
27   every criminal prosecution, some evidence of the corpus delicti aside from, or
     in addition to, such statements. (Id. at p. 1178.)
28

                                            25
                                                                           18cv1751-JAH (MSB)
 1           “Expert opinion testimony may support the corpus delicti when two
     conditions are met. First, the opinion must be ‘(r)elated to a subject that is
 2
     sufficiently beyond common experience that the opinion of an expert would
 3   assist the trier of fact.’ (Evid. Code, § 801, subd. (a).) Second, the opinion
     must be based on ‘matter . . . perceived by or personally known to the witness
 4
     . . . that reasonably may be relied upon by an expert in forming an opinion
 5   upon the subject to which (the expert’s) testimony relates. . . .’ (Evid. Code,
     § 801, subd. (b).) Although the expert cannot directly opine that the defendant
 6
     is ‘guilty’ to support the corpus delicti (citation), the expert may testify as to
 7   various ‘“ultimate issues’” including facts necessary to establish the corpus
     delicti of a charge.” (People v. Powers–Monachello (2010) 189 Cal.App.4th
 8
     400, 412.)
 9
            “The independent proof may be circumstantial and need not be beyond
10
     a reasonable doubt, but is sufficient if it permits an inference of criminal
11   conduct, even if a noncriminal explanation is also plausible. (Citations.)
     There is no requirement of independent evidence ‘of every physical act
12
     constituting an element of an offense,’ so long as there is some slight or prima
13   facie showing of injury, loss, or harm by a criminal agency. (Citation.) In
     every case, once the necessary quantum of independent evidence is present,
14
     the defendant’s extrajudicial statements may then be considered for their full
15   value to strengthen the case on all issues.” (Alvarez, supra, 27 Cal.4th at p.
     1171.)
16
17         Our review is de novo. (See Alvarez, supra, 27 Cal.4th at pp. 1181-
     1182.)
18
19         There is Independent Evidence to Establish the Corpus Delicti of
                                    Conspiracy
20
21          The People rely on cases holding that extrajudicial statements that are
     themselves a part of the conduct of the crime, are not subject to the corpus
22
     delicti rule. (People v. Carpenter (1997) 15 Cal.4th 312, 394, abrogated on
23   another point by People v. Diaz (2015) 60 Cal.4th 1176, 1185–1187.) While
     statements made during a crime may be considered, the corpus deliciti rule
24
     nevertheless requires corroboration of the defendant’s extrajudicial utterances
25   insofar as those statements indicate a crime was committed. (Alvarez, supra,
     27 Cal.4th at p. 1178.) Therefore, the People must show some evidence of
26
     the corpus delicti aside from, or in addition to, such statements. (Ibid.)
27
           There is sufficient corroboration in the record to ensure that Anderson
28
     was not falsely convicted, by his words alone, of a crime that never happened.

                                             26
                                                                            18cv1751-JAH (MSB)
 1         (Alvarez, supra, 27 Cal.4th at pp. 1168–1169.) The evidence shows there
           were a large number of Crip gang members gathered at a party in southeast
 2
           San Diego. Cell phone tower data indicates that Anderson passed through that
 3         area of town. His companions commented on the large number of gang
           members at the party, indicating they and Anderson noted the Crips’ presence.
 4
           Other gang members described the locations where Anderson might find guns.
 5         Cell phone data showed that Anderson moved from one location to another
           when informed where the guns were hidden. A gang member reported to
 6
           Anderson that one of the guns he was looking for was in Mira Mesa. Another
 7         person used Anderson’s cell phone to describe his inability to leave their
           location because of the heavy police presence. In addition, expert witnesses
 8
           testified about gang practices, including the many retaliatory drive-by
 9         shootings that recently had occurred in the area between rival gangs.
           Therefore, as a matter of law, the record contains the requisite prima facie
10
           showing, independent of defendant’s extrajudicial statements, to satisfy the
11         corpus delicti rule. (Alvarez, at p. 1182.)
12   (Lodgment No. 5, People v. Anderson, No. D069071, slip op. at 12-16.)
13         Although Respondent contends this claim does not present a federal question
14   because it alleges only an error of state law, “[t]he issue for us, always, is whether the state
15   proceedings satisfied due process; the presence or absence of a state law violation is largely
16   beside the point.” Jammal v. Van de Kamp, 926 F.2d 918, 919-20 (9th Cir. 1991) (“While
17   adherence to state evidentiary rules suggests that the trial was conducted in a procedurally
18   fair manner, it is certainly possible to have a fair trial even when state standards are
19   violated; conversely, state procedural and evidentiary rules may countenance processes that
20   do not comport with fundamental fairness.”). Respondent recognizes that a federal due
21   process violation can arise from a state law ruling that is arbitrary or capricious. (ECF No.
22   8-1 at 20 (citing Richmond v. Lewis, 506 U.S. 40, 50 (1992) (holding that a state court’s
23   application of state law does not rise to the level of a federal due process violation unless
24   it was so arbitrary or capricious as to constitute an independent due process violation)).
25         The state court correctly observed that evidence other than Petitioner’s statements
26   was presented to establish the crime of conspiracy, including: (1) cell phone tracking data,
27   which indicated Petitioner drove past a house where a resident testified a large gathering
28   of Crips were at a party and a neighbor testified the house often hosted parties with

                                                    27
                                                                                   18cv1751-JAH (MSB)
 1   attendees identifiable as Crips; (2) gang expert testimony which indicated the Crips’ party
 2   was in Lincoln Park territory, that Petitioner is an active Lincoln Park member, that Lincoln
 3   Park and Crips conduct opportunistic retaliatory shootings at each other when they see each
 4   other in each other’s territory, that at least four Lincoln Park members had been shot and
 5   killed in the last few years, and that a Lincoln Park member had recently been shot at and
 6   told Petitioner the time was right to retaliate; and (3) statements by Petitioner’s friends and
 7   fellow gang members, which indicated they assisted him in locating firearms after a large
 8   gathering of Crips were seen in their territory, and in determining whether it was possible
 9   to leave the neighborhood that night without being stopped by the police. As discussed
10   above in claim one, the jury was able to draw a reasonable inference Petitioner entered into
11   an agreement with fellow gang members to carry out a drive-by shooting of the Crips party,
12   which was thwarted only by police intervention. The state court determination that he was
13   not convicted solely on the basis of his own statements of a crime that never happened is
14   well supported by the record and is not arbitrary and capricious. See Oxborrow v.
15   Eikenberry, 877 F.2d 1395, 1399 (9th Cir. 1989) (holding that a federal habeas court must
16   defer to the state court’s construction of its own law unless it is “untenable or amounts to
17   a subterfuge to avoid federal review of a constitutional violation.”).
18         The Court finds that the state appellate court’s adjudication of claim two is neither
19   contrary to, nor involves an unreasonable application of, clearly established federal law,
20   nor based on an objectively unreasonable determination of the facts. Accordingly, the
21   Court recommends habeas relief be denied as to claim two.
22         D.     Ineffective Assistance of Counsel Claims
23         In the body of claim one, Petitioner argues that because there is insufficient evidence
24   to support his conspiracy conviction, his trial counsel was ineffective for failing to move
25   for an acquittal on that basis, and was deficient in failing to interview and call as witnesses
26   for the defense Desmond Crisp, Jawaun Jones, Glenn Gray, Alonzo Harvey, Deon Winters,
27   Darryl Charles, Stanley King and Aaron Harvey. (ECF No. 3 at 8-9.) Petitioner presented
28   these claims to the superior court in a habeas petition along with allegations that his trial

                                                   28
                                                                                  18cv1751-JAH (MSB)
 1   counsel failed to object to the conspiracy jury instructions as misleading and confusing,
 2   file a motion for a new trial, seek recusal of the trial judge, and object to the introduction
 3   of irrelevant telephone calls. (ECF No. 9-25.) There is no indication he ever presented the
 4   claims to any other state court.
 5         Respondent argues the claims are cursory and Petitioner’s failure to present them to
 6   the state supreme court prevents this Court from granting relief. (ECF No. 8 at 2-3; ECF
 7   No. 8-1 at 17.) Petitioner replies that to the extent he has not exhausted state court
 8   remedies, he requests a stay and abeyance to do so. (ECF No. 11 at 10 n.3.)
 9         Although the claims have not been presented to the state supreme court, “[a]n
10   application for a writ of habeas corpus may be denied on the merits, notwithstanding the
11   failure of the applicant to exhaust the remedies available in the courts of the State.” 28
12   U.S.C. § 2254(b)(2); see also Cassett v. Stewart, 406 F.3d 614, 623-24 (9th Cir. 2005)
13   (holding “that a federal court may deny an unexhausted petition on the merits only when it
14   is perfectly clear that the applicant does not raise even a colorable federal claim.”).
15   Because the ineffective assistance of counsel claims are plainly meritless, the Court
16   recommends denying habeas relief irrespective of the failure to present them to the state
17   supreme court and without a stay and abeyance. Id.; see also Dixon v. Baker, 847 F.3d
18   714, 720-22 (9th Cir. 2017) (holding that stay and abeyance is unavailable where the
19   unexhausted claims are plainly meritless).
20         Petitioner alleges his trial counsel was deficient in failing to move for an acquittal
21   based on insufficient evidence of conspiracy, and relies on the same arguments in claim
22   one in which he contends there is insufficient evidence of an agreement to commit assault
23   or murder. (ECF No. 3 at 8-9.) Immediately after the People rested their case in chief,
24   defense counsel made a motion for acquittal as to all counts other than count one, which
25   was denied. (CT 830; RT 1444-57.) Because the motion was denied as to the counts on
26   which Petitioner was ultimately acquitted, it appears unlikely the trial judge would have
27   granted the motion as to the count on which Petitioner was ultimately convicted. In any
28   case, as discussed above, there is sufficient evidence to support the conspiracy conviction.

                                                   29
                                                                                  18cv1751-JAH (MSB)
 1   Accordingly, a motion for acquittal would have been futile, and “the failure to take a futile
 2   action can never be deficient performance.” Rupe v. Wood, 93 F.3d 1434, 1445 (9th Cir.
 3   1996).
 4         Petitioner alleges his trial counsel failed to subpoena, interview and call as defense
 5   witnesses Desmond Crisp and Stanley King, who he refers to as his indicted co-
 6   conspirators, as well as Jawaun Jones, Glenn Gray, Alonzo Harvey, Aaron Harvey, Darryl
 7   Charles and Deon Winters, who he refers to as his unindicted co-conspirators. (ECF No.
 8   3 at 5.) In support of his state habeas petition, he presented affidavits from Gray, King,
 9   Jones and Crisp, stating that they were willing to testify at Petitioner’s trial but were not
10   contacted by the defense. (ECF No. 9-25 at 22-31.) Gray states that he would have testified
11   that during their telephone calls on the night of April 27, 2013, Petitioner never asked him
12   to commit a crime, Gray never encouraged Petitioner to commit a crime, and they did not
13   conspire to commit murder or assault anyone. (Id. at 22.) King states that while he was
14   hanging out in front of Grammies with Petitioner that night Petitioner never mentioned
15   anything about seeing rival gang members, never mentioned Crips or how deep they were,
16   never talked about retaliation, assault or murder, and King did not conspire with him to
17   commit assault or murder. (Id. at 24.) Jones states that during their telephone call that
18   night Petitioner did not express anger or hostility, never mentioned trying to commit
19   murder, assault or any other crime, and Jones did not conspire with him to commit any
20   crime. (Id. at 27.) Crisp states that when Petitioner took him to his girlfriend’s house that
21   night Petitioner was not mad or angry, they never discussed committing any crime, and the
22   two of them did not conspire to commit a crime. (Id. at 30.)
23         The parties stipulated that each of the eight individuals Petitioner claims his trial
24   counsel should have called to testify were members of the Lincoln Park street gang at the
25   time of the events, and that the Lincoln Park street gang meets California’s legal criteria of
26   a criminal street gang. (RT 1360-61.) In addition, other than Alonzo Harvey, they were
27   all initially charged in this case along with Petitioner, and Crisp, Charles, Gray and King
28   entered guilty pleas prior to Petitioner’s trial. (CT 1-16; 729.)

                                                   30
                                                                                 18cv1751-JAH (MSB)
 1         In order to establish constitutionally ineffective assistance of counsel, Petitioner
 2   must show that his counsel’s performance was deficient, which “requires showing that
 3   counsel made errors so serious that counsel was not functioning as the ‘counsel’ guaranteed
 4   the defendant by the Sixth Amendment.” Strickland v. Washington, 466 U.S. 668, 687
 5   (1984). He must also show counsel’s deficient performance prejudiced his defense, which
 6   requires showing that “counsel’s errors were so serious as to deprive [Petitioner] of a fair
 7   trial, a trial whose result is reliable.” Id. For prejudice, there need only be a reasonable
 8   probability that the result of the proceeding would have been different absent the error. Id.
 9   at 694. A reasonable probability is “a probability sufficient to undermine confidence in
10   the outcome.” Id. “Surmounting Strickland’s high bar is never an easy task.” Padilla v.
11   Kentucky, 559 U.S. 356, 371 (2010).
12         As to the performance prong, Petitioner must overcome a strong presumption that it
13   was a strategic choice by defense counsel to forgo calling as witnesses Petitioner’s fellow
14   gang members and co-conspirators. See Strickland, 466 U.S. at 689 (“There are countless
15   ways to provide effective assistance in any given case. Even the best criminal defense
16   attorneys would not defend a particular client in the same way.”). In determining whether
17   a strategic choice is reasonable, the Court must consider whether the decision was based
18   on a reasonable investigation. Id. at 690-91 (“[C]ounsel has a duty to make reasonable
19   investigations or to make a reasonable decision that makes particular investigations
20   unnecessary.”). A decision not to investigate “must be directly assessed for reasonableness
21   in all the circumstances, applying a heavy measure of deference to counsel’s judgments.”
22   Id. at 691; Hart v. Gomez, 174 F.3d 1067, 1070 (9th Cir. 1999) (“A lawyer who fails to
23   adequately investigate, and to introduce into evidence, records that demonstrate his client’s
24   factual innocence, or that raise sufficient doubt as to that question to undermine confidence
25   in the verdict, renders deficient performance.”).
26         The affidavits of Gray, King, Jones and Crisp are clearly insufficient to undermine
27   confidence in the verdict. Their personal opinions as to whether their recorded telephone
28   conversations established the elements of conspiracy are legally incompetent and self-

                                                  31
                                                                                 18cv1751-JAH (MSB)
 1   serving, as all four were charged in this case, and Gray, King and Crisp entered guilty pleas.
 2   Petitioner has not indicated what testimony Alonzo Harvey, Aaron Harvey, Darryl Charles
 3   and Deon Winters would provide, but assuming it is in the same vein as Gray, King, Jones
 4   and Crisp, they all would have been subject to cross-examination regarding their gang
 5   activities. Petitioner’s brother Crisp represented a particular danger to the defense. He
 6   was charged along with Petitioner in count one, his DNA was found in the stolen Camry
 7   used in both drive-by shootings, he pled guilty to criminal gang conspiracy involving a
 8   May 28, 2013 shooting at an occupied structure which was not mentioned at trial, and
 9   evidence was presented that his brother Christopher, who is also Petitioner’s brother, may
10   have purchased the stolen Camry from the man who stole it. King, Charles and Gray also
11   entered guilty pleas prior to Petitioner’s trial, and were apparently serving prison terms for
12   those offenses at the time of trial. (CT 729.) The decision by defense counsel not to call
13   witnesses who had little or no helpful testimony and were capable of providing potentially
14   damaging evidence, in particular regarding the counts on which they had been charged and
15   on which Petitioner was ultimately acquitted, was clearly within the “wide latitude counsel
16   must have in making tactical decisions.” Strickland, 466 U.S. at 689.
17         Furthermore, even assuming that decision was based on an incomplete investigation
18   because the witnesses were not interviewed by the defense prior to trial, and assuming these
19   witnesses would have agreed to testify, Petitioner has not established he was prejudiced by
20   the failure to call them at his trial. Their proffered testimony primarily concerns the context
21   of Petitioner’s intercepted telephone calls, recordings of which were played in court for the
22   jury. Their testimony that Petitioner was not angry during those calls or while he was
23   hanging out that night, and did not explicitly mention murder, assault with a firearm, Crips
24   or retaliation, would not have materially assisted the defense because the prosecution did
25   not rely on an explicit agreement. Rather, the prosecution presented testimony by Sergeant
26   Cruz that gang members use coded words and phrases to communicate on gang matters,
27   and that there is a history of retaliatory gang shootings between the Crips and Bloods. In
28   light of that, and particularly in light of the obvious bias in Petitioner’s favor of his brother

                                                    32
                                                                                    18cv1751-JAH (MSB)
 1   and fellow gang members, several of whom were initially charged on the same counts as
 2   Petitioner, it is not reasonably probable that the result would have been different had they
 3   testified they did not reach an agreement with Petitioner that night to murder the Crips who
 4   were attending a party in their territory or assault them with a firearm. Petitioner has not
 5   shown “a probability sufficient to undermine confidence in the outcome” as a result of his
 6   trial counsel’s failure to call those witnesses to testify. Strickland, 466 U.S. at 687.
 7   Accordingly, the Court recommends denying habeas relief irrespective of Petitioner’s
 8   failure to present these claims to the state supreme court because they do not present
 9   colorable claims for relief.2 28 U.S.C. § 2254(b)(2); Cassett, 406 F.3d at 623-24.
10         Petitioner raised four other claims of ineffective assistance of counsel in his state
11   habeas petition, and it is unclear whether he includes them in his request for stay and
12   abeyance and wishes to present them here after exhaustion. However, because they too are
13   plainly meritless, the Court recommends they be denied for the same reasons as the other
14   ineffective assistance claims irrespective of exhaustion and without a stay and abeyance.
15         Petitioner alleges his trial counsel failed to object to the jury instructions regarding
16   conspiracy on the basis they were confusing, misleading or inadequate. (ECF No. 3 at 5.)
17
18   2
          To the extent these claims “present a colorable federal claim” so as to preclude
19   application of 28 U.S.C.§ 2254(b)(2), the Court would alternately find it would be futile
     for Petitioner to now present his ineffective assistance of counsel claims to the state
20
     supreme court, and therefore the claim is considered to be exhausted. See Cassett, 406
21   F.3d at 621 n.5 (quoting Coleman v. Thompson, 501 U.S. 722, 732 (1991)) (“A habeas
     petitioner who has defaulted his federal claims in state court meets the technical
22
     requirements for exhaustion; there are no state remedies any longer ‘available’ to him.”);
23   Phillips v. Woodford, 267 F.3d 966, 974 (9th Cir. 2001) (“the district court correctly
     concluded that Phillip’s claims were nonetheless exhausted because a return to state court
24
     would be futile.”). It appears it would be futile for Petitioner to present his claim for the
25   first time to the state supreme court nearly two years after that court denied his petition for
     review, as it would be met with a state timeliness bar. See Walker v. Martin, 562 U.S. 307,
26
     312-21 (2011) (holding that California’s timeliness rule requiring that a petitioner must
27   seek relief without “substantial delay” as “measured from the time the petitioner or counsel
     knew, or should reasonably have known, of the information offered in support of the claim
28
     and the legal basis for the claim,” is clearly established and consistently applied).

                                                   33
                                                                                  18cv1751-JAH (MSB)
 1   However, neither here (id.), nor in the state court (ECF No. 9-25 at 7-8), does he identify
 2   any defect in the instructions or any basis for an objection. As such, the claim fails as
 3   conclusory. See Blackledge v. Allison, 431 U.S. 63, 74 (1977) (denying habeas relief on
 4   the basis that “presentation of conclusory allegations unsupported by specifics is subject to
 5   summary dismissal, as are contentions that in the face of the record are wholly
 6   incredible.”); James v. Borg, 24 F.3d 20, 26 (9th Cir. 1994) (holding that conclusory
 7   allegations are insufficient to support a claim of ineffective assistance of counsel).
 8         Petitioner alleges his trial counsel failed to file a motion for a new trial. (ECF No. 3
 9   at 5.) There are no allegations supporting this claim in the First Amended Petition (id.),
10   and in the state habeas petition he based this claim on the same argument he set forth as to
11   why counsel was deficient in failing to seek an acquittal, that there was insufficient
12   evidence of conspiracy. (ECF No. 9-25 at 13.) This claim fails for the same reason his
13   claim that trial counsel was ineffective for failing to file a motion for acquittal fails.
14         Petitioner alleges his trial counsel should have sought to recuse the trial judge. (ECF
15   No. 3 at 5.) In his state habeas petition he contended the trial judge should not have
16   presided over his two preliminary hearings and his trial because a judge should not hear
17   the evidence more than once, and that he felt the trial judge “already had his mind made up
18   and he was biased. As well as he was favorable to the prosecution and not fair to trial
19   counsel.” (ECF No. 9-25 at 14.) This claim fails as conclusory. See Withrow v. Larkin,
20   421 U.S. 35, 47 (1975) (holding that to succeed on a judicial bias claim, a petitioner must
21   “overcome a presumption of honesty and integrity in those serving as adjudicators.”);
22   Larson v. Palmateer, 515 F.3d 1057, 1067 (9th Cir. 2008) (“In the absence of any evidence
23   of some extrajudicial source of bias or partiality, neither adverse rulings nor impatient
24   remarks are generally sufficient to overcome the presumption of judicial integrity.”).
25         Finally, Petitioner alleges counsel was ineffective for failing to object to the
26   introduction of the phone calls which were not charged as overt acts. (ECF No. 3 at 5.)
27   The only one he identified in his state habeas petition is the August 27, 2013 call between
28   himself and Taylor, where Taylor said he had been shot at but not hit and the time was right

                                                    34
                                                                                    18cv1751-JAH (MSB)
 1   for a retaliatory shooting, to which Petitioner replied that the time was past due. (ECF No.
 2   9-25 at 15.) He argues that it should have been objected to on the basis it is irrelevant and
 3   prejudicial because Taylor was not shot or hurt. (Id.) The call was clearly relevant and
 4   admissible, and any objection would have been futile. Rupe, 93 F.3d at 1445 (“[T]he
 5   failure to take a futile action can never be deficient performance.”).
 6         The Court recommends denying habeas relief as to Petitioner’s ineffective assistance
 7   of counsel claims irrespective of his failure to present them to the state supreme court and
 8   without a stay and abeyance because they fail to present colorable claims for relief. See
 9   28 U.S.C. § 2254(b)(2); Cassett, 406 F.3d at 623-24; Dixon, 847 F.3d at 720-22.
10                                     IV.    CONCLUSION
11         For all of the foregoing reasons, IT IS HEREBY RECOMMENDED that the Court
12   issue an Order: (1) approving and adopting this Report and Recommendation, and
13   (2) directing that Judgment be entered denying the First Amended Petition for a Writ of
14   Habeas Corpus.
15         IT IS ORDERED that no later than April 22, 2019, any party to this action may
16   file written objections with the Court and serve a copy on all parties. The document should
17   be captioned “Objections to Report and Recommendation.”
18         IT IS FURTHER ORDERED that any reply to the objections shall be filed with
19   the Court and served on all parties no later than May 10, 2019. The parties are advised
20   that failure to file objections with the specified time may waive the right to raise those
21   objections on appeal of the Court’s order. See Turner v. Duncan, 158 F.3d 449, 455 (9th
22   Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156 (9th Cir. 1991).
23         IT IS SO ORDERED.
24   Dated: March 19, 2019
25
26
27
28

                                                  35
                                                                                 18cv1751-JAH (MSB)
